DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8 and 9, filed 9/1/2021, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 3-6 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 3; Murakawa et al. U.S. PGPUB No. 2012/0217392 discloses that “the height H of the pattern 82 is obtained by using the formula H=L x tan Φ, on the basis of the length L of the shadow of the pattern 82 and the apparent angle Φ of the virtual detector 99a” [0058]. However, Murakawa does not disclose that the angle Φ is a difference between the two incidence angles and does not disclose that the length L is difference between the measurement values obtained in the line profiles generated by scanning the sample at the claimed angles.
Shih et al. U.S. Patent No. 8,952,329 discloses a method for imaging a feature of a sample using line profiles generated at different angles θi1 and θi2 (see figures 8A-8C) and height of the feature is calculated by H=(ws1'-ws1) /tan θi1 [col. 5; lines 32-33]. However, the values ws1' and ws1 are not acquired at different angles Φ3 and Φ2.

The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, that the computer sub-system calculates ΔΦ = Φ3 - Φ2 from angles Φ2 and Φ3 (Φ3 > Φ2) of the two incidence angles, and calculates a pattern height H3 by using the following equation: H3 = Δw3 / tan (ΔΦ) where Δw3 is a difference value between a measurement value w2 between one end and the other end of a pattern obtained from a signal profile obtained by scanning of a beam incident at the incidence angle Φ2 equal to or greater than the side wall angle of the pattern, and a measurement value w3 between one end and the other end of a pattern obtained from a signal profile obtained by scanning of a beam incident at the incidence angle Φ3 equal to or greater than the side wall angle of the pattern.

Regarding independent claim 4; Murakawa et al. U.S. PGPUB No. 2012/0217392 discloses that the computer sub-system inputs a difference value of the measurement values and the incidence angle of the beam into a relational formula indicating a relationship between the height of the pattern, the difference value of the measurement 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations a pattern measurement tool comprising a computer sub-system that executes a constrained optimization processing on the constrained condition that the height of a measured pattern does not change or does not deviate from a predetermined range.

Regarding independent claim 9; claim 9 includes substantially similar limitations to those of claim 3 and is allowable at least for the reasons indicated with respect to claim 3.

Regarding independent claim 10; claim 10 includes substantially similar limitations to those of claim 4 and is allowable at least for the reasons indicated with respect to claim 4.

Regarding dependent claims 5, 6, 11, and 12; these claims are allowable at least for their dependence upon independent claims 4 and 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JASON L MCCORMACK/Examiner, Art Unit 2881